CLEMENS, Senior Judge.
Plaintiff employee Pies Bibbs appeals the defendants’ decision discharging him. This *839on the ground Bibbs had refused to work and threatened to shoot his supervisor John McDowell.
On the day in question at the job site Bibbs admittedly refused to go to work, contending he had not been given the type of shovel best suited for the work.
Bibbs was promptly called before a board of supervisors to explain his refusal. Bibbs became angry and threatened to “get a 30/30 and blow McDowell away.” This was confirmed by two other supervisors, and admitted by Bibbs. The supervisors ordered Bibbs suspended for five days.
Later that day Bibbs parked his van at the job site, showed another employee a .22 rifle and said he “was going to get John McDowell” and “I’m here to get him.” Bibbs was urged to put the gun away. Minutes later Mr. McDowell was told about Bibbs’ threat. Bibbs continued to mutter his threats. Meanwhile another supervisor had learned of the situation, alerted police and they went to the scene. The police soon found Bibbs’ loaded rifle in his car and arrested him.
The Commission then converted the 5-day suspension into a dismissal, charging Bibbs’ “refusal to carry out a direct order and threats of bodily harm to supervisor.”
On Bibbs’ application for review the dismissal was brought before the Civil Service Commission. There the district’s supervisor, and Bibbs himself, testified under oath to the facts recited above. On Bibbs’ motion the case was reviewed, and was affirmed by the circuit court.
Our review is limited to “a determination of whether a reasonable mind could have conscientiously reached the same result based on our review of the entire record.” Phelps v. Metropolitan St. Louis Sewer District, 598 S.W.2d 163[5] (Mo.App.1980).
We note Bibbs was not discharged for assaulting McDowell but for threatening him and taking action to carry out that threat.
From the quoted testimony the Commission could find Bibbs had returned to the job site with a loaded rifle to “get” McDowell, that until arrested he continued to make threats to shoot McDowell.
We deny appellant’s challenge to the Commission’s ruling that upheld his dismissal.
Affirmed.
CRIST, P.J., and CRANDALL, J., concur.